We have several times held the indictment to be sufficient. Morris v. State, 18 Ala. App. 456, 93 So. 61. *Page 138 
The state's witness, over the objection of defendant, was permitted to testify that the apparatus captured was a device on which whisky could have been made. In Griggs v. State,18 Ala. App. 467, 93 So. 499, the writer and the presiding judge of this court held in line with appellant's contention, but the Supreme Court, in Ex parte State ex rel. Davis, etc.,207 Ala. 453, 93 So. 501, took a different view. Under the law, we follow the decisions of the Supreme Court.
Charge 2 is nothing more or less than an instruction to the jury that they must believe from the evidence, beyond a reasonable doubt, that defendant was in the possession of the still before he could be convicted. This had already been charged by the court.
We find no error in the record, and the judgment is affirmed.
Affirmed.